Citation Nr: 1537638	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae with keloid formation affecting the face, chest, and back (hereinafter PFB).

2.  Entitlement to a separate rating for PFB keloid scarring affecting the anterior and posterior torso prior to April 18, 2013.

3.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder, recurrent, severe without psychotic features (hereinafter MDD).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1999.

These matters come before the Board of Veterans' Appeals (the Board) from November 2011 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to a rating in excess of 30 percent for PFB and TDIU were remanded by the Board in January 2014 for further development.  That development has been completed to the extent possible, and the issues have been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, in a May 2015 rating decision, the RO granted the Veteran separate ratings for painful scars and linear scars, effective April 18, 2013.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence shows that the Veteran's MDD has been manifested by frequent depression (at times, severe), anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, sense of worthlessness, pessimism about his future, irritability, anger, social isolation, difficulty adapting to stressful circumstances, and difficulty concentrating, more closely approximating occupational and social impairment with deficiencies in most areas.  Symptoms similar in nature or severity to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name to such a degree that the Veteran had total occupational and social impairment, have not been shown.

2.  For the entire period on appeal, the preponderance of the evidence shows that the Veteran's PFB manifested in scars of the face with two or three characteristics of disfigurement, in particular a scar at least one-quarter inch wide at widest part and surface contour of scar elevated; visible or palpable tissue loss and gross distortion or asymmetry of two features or paired sets of features; or four or five characteristics of disfigurement have not been shown.

3.  For the period of September 29, 2010 to November 2, 2012, the preponderance of the evidence shows that the Veteran's PFB manifested in scars that were superficial and covered an area in excess of 929 sq. centimeters; a 10 percent disability rating is the maximum rating available under Diagnostic Code 7802.

4.  For the period of November 2, 2012 forward, the preponderance of the evidence shows that the Veteran's PFB manifested in 5 or more painful scars; none of the scars were shown to be painful and unstable.

5.  For the entire period on appeal, none of the Veteran's scars has been shown to result in any disabling effects that are not considered in the applicable rating codes.

6.  The evidence is at least in relative equipoise as to whether the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 70 for MDD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.14, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 30 percent rating for PFB with scars affecting the face have not been met or approximated.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.21, 4.41, 4.118, Diagnostic Code 7800 (2015).

3.  For the period of September 29, 2010 to November 2, 2012, the criteria for a disability rating of 10 percent for PFB with superficial scars affecting the anterior and posterior torso have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.21, 4.41, 4.118, Diagnostic Code 7802 (2015).

4.  For the period of November 2, 2012 forward, the criteria for a rating in excess of 30 percent, but no higher, for painful or unstable scars have been met or approximated.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.41, 4.118, Diagnostic Code 7804 (2015).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in January 2014.  The Board specifically instructed the RO to send the Veteran a letter explaining how to substantiate a claim for TDIU, to obtain outstanding VA medical records, to obtain an addendum opinion from the January 2013 VA examiner regarding measurements of the amount of skin affected by the Veteran's PFB keloid scars, to undertake any development deemed necessary for the TDIU claim, and to readjudicate the Veteran's claims.  The RO sent the Veteran a TDIU letter in March 2014, obtained outstanding VA medical records, obtained an addendum opinion regarding the Veteran's PFB in March 2015, made multiple attempts to obtain records relating to the Veteran's past employment, and obtained an opinion regarding the effect of the Veteran's MDD on his ability to work.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated October 2011 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

The appeal for a higher initial disability rating for the service-connected MDD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) Disability records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran VA examinations for his PFB in November 2011, January 2013, and obtained an addendum opinion in March 2015; he was provided VA examinations for his MDD in July 2012, December 2014, and an addendum opinion was obtained in January 2015.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.



Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

PFB

PFB is not specifically listed in the Rating Schedule at 38 C.F.R. Part 4.  When a disability is not listed in the rating schedule, it is permissible to make the rating under a closely related disease or injury for which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2015).  In this case, the Veteran's PFB has been rated under Diagnostic Code 7800.  However, the Board notes that Diagnostic Codes potentially applicable to the Veteran's claim include 7800, 7804, 7805, and 7806.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 (2015), are:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Id.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  Finally, a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2015).  If one of more scars is both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2015).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7805 may also receive and evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3 (2015).

Diagnostic Code 7805 provides any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be evaluated under an appropriate diagnostic code.  This provision pertains to scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7805.  

Under Diagnostic Code 7806, a noncompensable rating is assigned if less than 5 percent of the entire body or less than 5 percent of the exposed areas is affected, and; no more than topical therapy has been required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

A 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is appropriate where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is appropriate where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  Id.  Systemic therapy refers to medications that are consumed orally.

According to the November 2011 VA skin diseases examination report, the examiner stated that the Veteran's PFB caused keloid scarring to his face, chest, and back.  No benign or malignant neoplasms or systemic manifestations were observed.  The examiner stated that the Veteran's treatment included constant or near-constant use of immunosuppressive retinoids (tretinoin), topical corticosteroids (fluocinide), and other topical medications (benzol peroxide).  The Veteran's past steroid injections for keloids were noted as well.  The Veteran did not have any debilitating or non-debilitating episodes.  On physical examination, the examiner reported that the Veteran had infections of the skin covering less than 5 percent of his total body area and of his exposed body area.  The examiner also noted that the Veteran had mild shaving bumps to his beard area; no active lesions were observed on the anterior and posterior chest, however keloid scarring was noted in these areas as due to folliculitis.  The examiner indicated that the Veteran was attending school which was paid for by a company, and that although the PFB caused no functional limitations the lesions made him feel uncomfortable when his shirt was off or when he was talking to others.

The November 2011 VA scarring examination report indicated that the Veteran had scars on his trunk as well as his head, face, or neck.  Regarding the trunk, the examiner stated that the scars were too numerous to count; none were painful, unstable, or due to burns.  The examiner reported that contemporaneous photographs of the anterior trunk showed 0 percent of exposed skin was affected and 4 percent of the entire body was affected; photographs of the posterior trunk showed 0 percent of the exposed skin affected and 9 percent of the entire body was affected.  As to the head, face, or neck, the examiner observed two scars, neither of which was painful, unstable, or due to burns.  The first was 2 x 2 cm. and was located in the right jaw beard area.  The second was 2 x 2 cm. and was in the left upper law line in the beard area.  Surface contour elevation on palpation noted for both; no abnormal pigmentation or texture was observed.  The examiner reported there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Moreover, the examiner indicated there was no limitation of function, no other pertinent physical findings.  

In a November 2, 2012 telephone call with VA healthcare providers, the Veteran said that he had occasional pain with his keloid scars and wanted them assessed.

The January 2013 VA scarring examination report indicated that the Veteran had keloid scars to the face and anterior and posterior trunk from PFB.  Regarding the trunk, the examiner stated that the scars were large, hypertrophic, hyperpigmented, and too numerous to count.  None were painful, unstable, or due to burns.  As to the head, face, or neck, the examiner observed three scars.  The first was 2 x 1 cm. and was located in the right jaw beard area.  The second was 2 x 1 cm. and was in the right upper law line next to the first.  The third was 1 x 1 cm., raised (elevated on palpation) and hypopigmented, and was located along the proximal left jawline in the beard area.  The first and second scars were hyperpigmented and the third was hypopigmented; the total area of hypo or hyperpigmented tissue was 3 square cm.  The examiner reported there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Moreover, the examiner indicated there was no limitation of function, no other pertinent physical findings, and no functional impact.

According to an April 2013 dermatology outpatient note, the Veteran reported that all his keloids constantly itched and were often painful.  

In the March 2015 dermatology addendum, the examiner reported that on the Veteran's anterior trunk, scars covered 1344 square cm., estimated as 20 percent of the entire body.  As to his anterior trunk, scars covered 2448 square cm., estimated as 30 percent of the entire body.  Facial and neck scars were estimated to cover less than 5 percent of the entire body.  The examiner also stated that there was no functional impairment from the scars, but noted that the mental health examination may be a source for possible psychiatric impairments resulting from the scarring.

Regarding the scars of the head, face, or neck, the evidence of record indicates that the Veteran's PFB with scars do not warrant a rating in excess of 30 percent.  Specifically, the January 2013 VA examiner noted the Veteran had 3 facial scars, two of which were hyperpigmented and the third hypopigmented.  Additionally, the hypopigmented scar was elevated on palpation; these findings show two characteristics of disfigurement.  However, the Veteran's facial scars have not been shown to result in gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  Thus, the criteria for a disability rating in excess of 30 are not met.  

The Board considered whether a rating under Diagnostic Code 7804 would afford the Veteran greater benefit.  However, as the Veteran has only three painful scars on his face, the highest disability rating he could receive would be 20 percent.  Thus, the rating under Diagnostic Code 7800 is more advantageous to the Veteran.

With respect to the scars on his trunk, the RO afforded the Veteran a 30 percent disability rating for five or more painful scars affecting his anterior and posterior trunk, and a noncompensable rating for linear scars, both of which had effective dates of April 18, 2013.  These separate ratings were assigned based on the April 2013 VA medical records indicating the Veteran's keloid scars caused him occasional pain.  However, the Board notes that the November 2, 2012 VA medical record indicated the Veteran reported occasional pain with his keloid scars by that date.  The Board acknowledges that the January 2013 VA scarring examination indicated that none of the Veteran's scars were painful.  However, as there is evidence indicating the Veteran's scars keloid scars were painful as of November 2, 2012, and that record indicated the Veteran's scars were occasionally painful, the Board will afford the Veteran the benefit of the doubt and finds that the separate 30 percent rating for 5 or more painful scars is warranted from that date forward.  

The Board acknowledges that the Veteran's scars on his anterior and posterior trunk, which combined measure 3792 sq. cm., are not contemplated by a disability rating for the period prior to November 2, 2012.  However, as the Veteran's trunk scars were superficial and not painful, the Board finds that the Veteran warrants a rating under Diagnostic Code 7802 for the period of September 29, 1010 to November 2, 2012.

The Board further notes that the Veteran was afforded a noncompensable rating under Diagnostic Code 7805, which pertains to any disabling effects not considered in the appropriate rating codes.  As the preponderance of the evidence indicates the Veteran does not have any disabling effects from his scars that are not contemplated by the assigned ratings, no additional ratings are warranted at this time.

MDD

The Veteran's MDD was assigned a disability rating of 70 percent under Diagnostic Code 9434.  See 38 C.F.R. § 4.130 (2015).  The Veteran seeks a higher rating.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Thus, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

According to the July 2012 VA examination report, the Veteran had a diagnosis of MDD.  The examiner noted the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, sense of worthlessness, pessimism about his future, irritability and anger, and social isolation.  He indicated that the Veteran's depression was severe in nature, and that although the Veteran had never attempted suicide, he contemplated it with "some regularity."  The examiner characterized the Veteran's symptomatology as resulting in occupational and social impairment with reduced reliability and productivity.  

During a February 2013 mental health consultation, the Veteran reported experiencing low self-esteem, self-restricting of activities, depressed mood, feelings of hopelessness, guilt, anhedonia, poor sleep, irritability, trouble concentrating, and increased appetite.  He indicated he was presently unemployed.  He reported experiencing suicidal ideation several months ago, but denied any present suicidal or homicidal ideation.  He denied paranoia, psychosis, anxiety symptoms, mania, and hypomania.  Upon evaluation, he was adequately groomed and cooperative, and made fair eye contact.  His psychomotor activity was within normal limits, as was his speech.  His mood was depressed, and he had full range of affect, with brief periods of brightening congruent with topic.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  His thought processes were linear and goal directed, he was alert and oriented all spheres, and his judgment and insight were good.  The examiner assigned a GAF score of 55.   

Records from April and May 2013 noted that the Veteran was adequately groomed and well-groomed, respectively.  Those records also showed the Veteran was employed with a part-time job and that he planned to return to school in the near future.  In July 2013, however, the Veteran reported he had quit his job due to increasing negative thoughts and lack of confidence, which he attributed to ceasing to take his medication.  He further indicated he had problems staying in school and dropped out.  The examiner stated it was difficult to determine a prognosis as the Veteran had not consistently taken his medication.

In an August 2013 statement, the Veteran's friend, L. W., wrote that the Veteran grew angry when equipment malfunctioned at work.  She also noted that he seemed "really down," kept to himself, and never attempted to socialize or make friends.  Additionally, L. W. noted the Veteran seemed to have a hard time trusting others, and that he always watched his back.  She observed that the Veteran had "very poor grooming habits," but did not elaborate on this statement.  

Records from September 2013 indicate the Veteran had increased anger over the past month and felt like he wanted to hurt people, though he had not attacked anyone.  He reported getting mad at his significant other and said he punched holes in the walls of the house.  He denied suicidal ideation.  He also indicated he felt like his depression was keeping him from being able to work.

According to a January 2014 statement contained in the Veteran's SSA disability records, the Veteran reported that his depression caused him to not eat, shave, cut his hair, be around others, or wash.  

In May 2014, the Veteran reported continued depression and frustration due to his inability to find employment.  He reported poor concentration, poor sleep, and low energy during the day; he also said he had an overactive mind at night.  He indicated he ran out of medication in March and had grown irritable.  On evaluation, the Veteran was casually dressed and neatly groomed.  He was cooperative and made adequate eye contact.  His psychomotor activity and speech were within normal limits.  His mood was depressed and he had a congruent affect.  He denied homicidal ideation, suicidal ideation, hallucinations, and delusions.  His thought processes were linear, and his memory and orientation were intact.  His judgment and insight were fair.

The December 2014 VA examination report indicated the Veteran last worked 18 months ago and had left his job due to worsening depression.  The Veteran reported that he was arriving late to work and could not concentrate on work duties due to irritability with coworkers.  He denied inpatient treatment for his MDD.  The examiner indicated the Veteran's symptoms were depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like settings.  Upon mental status evaluation, the Veteran was alert and oriented, and appeared to provide an accurate history; his insight was adequate.  His affect was congruent to his mood, and his thought processes were linear and coherent; the Veteran was not distractible.  His speech was spontaneous, fluent, grammatically correct, and free of paraphasis.  Moreover, the Veteran's immediate, recent, and remote memories appeared within normal limits.  The examiner indicated the Veteran had no other symptoms.  

In a January 2015 addendum, the examiner noted review of the claims file yielded no additional insights.  She added that treatment for his MDD included bupropion and buspirone, and for sleep hydroxyzine.  Other records from January 2015 indicate the Veteran reported getting irritated quickly and having anger issues, as well as experiencing social anxiety.  He denied any homicidal or suicidal ideation.  

According to records dated in February 2015, the Veteran stated that nearly every day he had little interest or pleasure, felt down or hopeless, had trouble sleeping, was tired and had low energy, and experienced feelings of failure or guilt.  He said that more than half the time he had a poor appetite or overate and had trouble concentrating.  He indicated that he did not experience any motor agitation or suicidal ideation.

Based on the foregoing, the Board finds that for the period on appeal, the preponderance of the evidence does not show that Veteran's MDD symptoms are of such severity as to result in total occupational and social impairment.  At no time has the Veteran been shown to have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name; or symptoms of a similar nature, duration, and scope.  As noted above, L. W. reported that the Veteran had "poor grooming habits," and the Veteran stated his depression caused him to not shave, cut his hair, or wash.  However, more instances in the record have shown the Veteran to exhibit no problems with maintaining hygiene.  See, e.g. February, April, and May 2013 records, and May 2014 record.  Given the nonspecific nature of L. W.'s statement and the greater number of instances in the record showing the Veteran did not have problems with maintaining hygiene and grooming, the Board affords more weight to the evidence showing the Veteran was able to maintain at least an adequate level of personal hygiene.  For these reasons, the Board finds that a disability rating in excess of 70 percent is not warranted at any point during the appeal period.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Veteran's PFB manifested in 3 painful facial scars, two of which were hyperpigmented and the third hypopigmented, consistent with the 30 percent rating assigned.  For the period of September 29, 1010 to November 2, 2012, the Veteran's nonpainful scars of the trunk covered an area of 3792 sq. cm., which is contemplated by the 10 percent rating assigned.  From November 2, 2012 forward, the Veteran's five or more scars of the trunk manifested by pain, which is contemplated by the 30 percent rating assigned.  Moreover, the Veteran's scars (including linear scars) were not manifested by any functional impairment, which is consistent with the noncompensable rating.  The Veteran's MDD has been manifested by frequent depression (at times, severe), anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, sense of worthlessness, pessimism about his future, irritability and anger, and social isolation, difficulty adapting to stressful circumstances, and difficulty concentrating, more closely approximating occupational and social impairment with deficiencies in most areas.  Thus, the assigned ratings contemplate the Veteran's symptomatology and higher ratings under the relevant criteria are not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his MDD, PFB, and scars to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2015).

The Veteran had two years of college.  He reported he stopped working full time on December, 2013.  See April 2014 VA Form 21-8940.  Service connection is currently in effect for MDD, rated as 70 percent disabling; PFB, rated as 30 percent disabling; painful scars associated with PFB, rated as 30 percent disabling; linear scars associated with PFB, rated as noncompensable.  Thus, the schedular requirements for a TDIU are met.  The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Board finds that they do.  

The July 2012 VA examiner characterized the Veteran's MDD as resulting in occupational and social impairment with reduced reliability and productivity.  According to the January 2013 VA scarring examination, the Veteran's scars did not result in any limitation of function and caused no functional impact.  As noted above, during the December 2014 VA psychiatric examination, the examiner characterized the Veteran's MDD as resulting in occupational and social impairment with reduced reliability and productivity.  During that examination, the Veteran reported he had last worked one and a half years ago but had left due to worsening depression.  He also indicated did not complete college due to an inability to handle the stressors.  

Also of record is an October 2013 opinion from Dr. S. B.  After reviewing the claims file, she concluded that the Veteran's disabilities complicated the Veteran's ability to sustain long-term employment.  Dr. S. B. explained that although neither the MDD nor the PFB standing alone was severe enough to render the Veteran unemployable, the combination of limitations caused by the disabilities, both physical and social, would cause him to be unable to sustain long-term employment.  The Board acknowledges that Dr. S. B. wrote that the Veteran did not have any college education following military service despite the record showing he had two years.  However, Dr. S. B.'s opinion was based on the physical and psychological impact of the Veteran's disabilities on his employment; thus, her misstatement regarding his level of college education does not significantly diminish the probative value of her opinion.

According to a VA Form 21-4192 from New Breed, received in November 2014, the Veteran worked for the company from September 2012 to December 2012 and did not lose any time at work due to his disabilities; however, the form did not indicate the reason the Veteran left his employment with the company.

Additionally, a February 2015 addendum by a VA examiner stated that it was at least as likely as not that the Veteran's MDD would cause moderate to severe impairment of occupational liability and productivity, although perhaps not resulting in total occupational incapacity.  

The Board acknowledges that the Veteran has held jobs during the period on appeal.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.  The Board acknowledges the medical opinions of record finding that the Veteran's disabilities did not render him totally unemployable.  Still, the record shows that despite the Veteran's efforts to obtain and maintain jobs, he was unable maintain long-term employment.  Moreover, the Veteran reportedly dropped his pursuit of a college degree due in part to the stresses caused by his service-connected disabilities.  

The ultimate authority for determining whether the criteria for a TDIU have been met rests with the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely because of his service-connected disability.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).

	(CONTINUED ON NEXT PAGE)




ORDER


For the entire period on appeal, entitlement to disability rating in excess of 30 percent rating for PFB with scars affecting the face is denied.

For the period of September 29, 2010 to November 2, 2012, entitlement to a disability rating of 10 percent for PFB with superficial scars affecting the anterior and posterior torso is granted.

For the period of November 2, 2012 forward, entitlement to a disability a rating in excess of 30 percent, but no higher, for painful or unstable scars is granted.

For the entire period on appeal, entitlement to a disability rating in excess of 70 for MDD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


